CRAWLEY, Judge,
dissenting.
I respectfully dissent. South is not a named insured on the contract of insurance between Rasberry and South Carolina Insurance. The question of whether a joint venture exists is not relevant to the issue of insurance coverage, and the trial court erred in making such a determination. The intent of South and Rasberry regarding the terms of the lease and Rasberry’s responsibility for liability insurance are not pertinent to the issue at hand.
The contract of insurance lists Rasberry as the sole insured, and, accordingly, the contract of insurance is between South Carolina Insurance and Rasberry. South is not an insured under the liability policy between South Carolina Insurance and Rasberry. Alabama law provides that policies of insurance are to be construed as written. Hooper v. Allstate Insurance Co., 571 So.2d 1001 (Ala.1990). Accordingly, I would reverse the order of the trial court because it erred in finding that South Carolina Insurance was obligated to defend South in a pending civil action.
THIGPEN, J., concurs.